         Case 3:19-cv-01383-SRU Document 18 Filed 04/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  MICHELLE HOXIE,
       Plaintiff,
                                                            No. 3:19-cv-01383 (SRU)
          v.

  ANDREW SAUL, Commissioner of Social
  Security Administration,
         Defendant.

   ORDER GRANTING COMMISSIONER’S CONSENT MOTION FOR ENTRY OF
              JUDGMENT WITH REVERSAL AND REMAND

       The defendant, Andrew Saul, Commissioner of the Social Security Administration, has

moved to enter judgment under sentence four of 42 U.S.C. § 405(g), with a reversal and remand

of the cause to the Commissioner for further action. Counsel for the Commissioner represents

that he has contacted counsel for the plaintiff, Michelle Hoxie, who consents to the relief sought

in the motion.

       Under sentence four of 42 U.S.C. § 405(g), I have the power to enter a judgment with a

reversal and remand of the cause to the Commissioner for further proceedings. See Shalala v.

Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Remand for

further development of the record is appropriate when gaps exist in the administrative record or

when the administrative law judge (“ALJ”) committed legal error. See Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980).

       Here, the Commissioner has determined that the ALJ committed legal error and that a

limited remand of this case for additional administrative proceedings is necessary. Upon

remand, the Social Security Administration Appeals Counsel will remand the case to an ALJ.
         Case 3:19-cv-01383-SRU Document 18 Filed 04/15/20 Page 2 of 2



The plaintiff will be given an opportunity for a new hearing and to submit additional evidence in

accordance with 20 C.F.R. § 416.1435. The ALJ shall reassess the plaintiff’s residual functional

capacity, and reevaluate the medical and other opinions of record. The ALJ shall then issue a

new decision.

        Accordingly, I GRANT the Commissioner’s Consent Motion for Entry of Judgment

Under Sentence Four of 42 U.S.C. § 405(g) [Doc. No. 16]. The Clerk shall enter a judgment of

reversal and remand under sentence four of 42 U.S.C. § 405(g), and shall remand the case to the

Commissioner for further proceedings consistent with the motion. The Clerk is further instructed

that, if any party subsequently appeals to this court the decision made after remand, that Social

Security appeal shall be assigned to me (as the District Judge who issued the ruling that

remanded the case).

       So ordered.

Dated at Bridgeport, Connecticut, this 15th day of April 2020.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 2
